NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5302-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,
v.

EDWIN POLYNICE,

     Defendant-Appellant.
_________________________

                   Submitted October 15, 2020 – Decided November 5, 2020

                   Before Judges Alvarez and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 11-08-1594.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (John V. Molitor, Designated Counsel, on the
                   brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Debra G. Simms, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
      Defendant Edwin Polynice appeals from the May 14, 2019 denial of his

third petition for post-conviction relief, in which he alleged ineffective

assistance of counsel. For the reasons that follow, we affirm.

      Defendant was charged in nine counts of an indictment with offenses

related to a May 11, 2011 incident. That evening, while defendant and his wife

were arguing, defendant's wife called her family for help. After her sister and

two nephews arrived at the apartment building, the conflict only intensified.

Defendant and one of his nephews began to struggle in the building hallway,

causing the building superintendent to warn the parties that he was going to call

police. At that juncture, defendant went back into the apartment, returning with

a kitchen knife. He stabbed his sister-in-law in the stomach and one of his

nephews in the neck. At sentencing, the victims claimed defendant bit the other

nephew on the hand. After stabbing his nephew in the neck, defendant pulled

the knife out, discarded it, and attempted to flee. The victims appeared at

sentencing and defendant did not then dispute this version of the facts.

      Defendant entered a guilty plea to first-degree attempted murder, N.J.S.A.

2C:5-1 and 2C:11-3, second-degree aggravated assault, N.J.S.A. 2C:12-1(b)(1),

and fourth-degree unlawful possession of a knife, N.J.S.A. 2C:39-5(d). There

is no question that defendant to that point had led a seemingly blameless life,


                                                                           A-5302-18T4
                                       2
was a family man, worked three jobs, and had earned a college degree. On June

5, 2012, he was sentenced to concurrent terms: ten years subject to the No Early

Release Act (NERA), N.J.S.A. 2C:43-7.2, on the attempted murder; five years

subject to NERA on the aggravated assault; and six months on the unlawful

possession of a knife.1

      Thereafter, on April 9, 2013, the matter was heard on the excess sentence

oral argument calendar. See R. 2:9-11. The order entered that same day states

that the sentence was found to be "not manifestly excessive or unduly punitive

and does not constitute an abuse of discretion." Defendant filed two timely

petitions for post-conviction relief (PCR), both of which were dismissed without

prejudice. No information regarding those petitions, or the dismissals, was

included in the record on appeal.

      In this third petition, filed May 2018, defendant alleges that his second

PCR petition was withdrawn and dismissed on November 7, 2016, without

notice to him. He further alleges he was not told about the dismissal until he

wrote to the court on April 2, 2018, and was informed a few days later regarding



1
   Defendant contends on appeal that mitigating factor six should have been
argued by his attorney, that he would make restitution to the victims, N.J.S.A.
2C:44-1(b)(6), however, the judgment of conviction (JOC) does not indicate any
restitution was ordered despite being discussed.
                                                                        A-5302-18T4
                                       3
the outcome. The record contains no indication if defendant was represented,

or the reason for the second dismissal.

      The judge found defendant's claim no one notified him of the dismissal

for two years constituted excusable neglect, which should result in a relaxation

of Rule 3:22-12(a)(1). The rule states "no petition [for PCR] shall be filed . . .

more than [five] years after the date of entry . . . of the judgment of conviction."

After finding excusable neglect, the court went on to deny relief on the merits.

      At sentencing, defendant, his attorney, his wife and his sister pleaded with

the judge not to incarcerate defendant because of his good character and his

family's dependence upon him. Counsel did not enumerate specific mitigating

factors, instead arguing that the judge should sentence defendant "below the

sentencing guidelines" because of his exemplary prior history. Defendant's

attorney said, "we're asking that you make a downward departure."

      Therefore, the judge who denied the petition concluded that counsel

presented the necessary proof and arguments, had the sentencing court been

convinced, for a downgrade and a lesser sentence than the ten years called for

by the plea agreement. Thus, the judge opined, defendant failed to establish the

first prong of the Strickland test, that the representation he received fell outside

of the realm of adequate representation. Strickland v. Washingon, 466 U.S. 668,


                                                                            A-5302-18T4
                                          4
687 (1984). Defendant's attorney had in fact argued for a reduced term of

imprisonment.

      On appeal, defendant raises the following point:

            THIS COURT SHOULD REVERSE THE TRIAL
            COURT'S   DECISION    TO   DENY    THE
            DEFENDANT'S    PETITION    FOR   POST-
            CONVICTION    RELIEF    BECAUSE    THE
            DEFENDANT'S ATTORNEY DID NOT ARGUE FOR
            SEVEN MITIGATING FACTORS THAT ARE
            SUPPORTED BY THE RECORD.

      We review de novo the Law Division's legal conclusions as to a PCR

petition and factual inferences from the record as no evidentiary hearing was

conducted. State v. Harris, 181 N.J. 391, 415 (2004).

      First, we do not agree as a matter of law that defendant's claimed

ignorance about the dismissal of his second PCR petition constitutes excusable

neglect. The responsibility rested on defendant to monitor the status of the

petition. Two years is too lengthy a period of time in which to make no inquiry.

Defendant offers no explanation for his failure to exercise due diligence.

      In any event, pursuant to Rule 3:22-4(b), defendant is barred from raising

these grounds as a basis for relief since he was more than aware of his attorney's

presentation during the sentence hearing. The rule clearly states that only those

issues that could not have been raised during the course of a first petition are to


                                                                           A-5302-18T4
                                        5
be entertained in a second or subsequent petition. See R. 3:22-4(b). Defendant

knew he was unhappy with his attorney's performance since 2012. The issue

could have been raised, but apparently was not. Defendant is barred by the rule

from raising the argument now.

      The New Jersey Supreme Court has said, "[o]ur courts will find

fundamental injustice when the judicial system has denied a 'defendant . . . fair

proceedings leading to a just outcome' or when 'inadvertent errors mistakenly

impacted a determination of guilt or otherwise wrought a miscarriage of

justice.'" State v. Nash, 212 N.J. 518, 546 (2013) (quoting State v. Mitchell,

126 N.J. 565, 587 (1992)). No fundamental injustice results from applying the

time or Rule 3:22-4(b) bar because defendant's contentions have no merit, in

addition to the fact no excusable neglect explains the delay in inquiring about

the status of the petition, and his third PCR petition relies on arguments that

could have been made in the first.

      In this case, several of the mitigating factors defendant now contends

should have been found in his case are not supported by the record. An assailant

who enters his home to retrieve a weapon, and leaves the safety of his residence

in order to return to the scene to attack others, is not a person acting in self-

defense, under a strong provocation, or whose conduct can be excused or


                                                                         A-5302-18T4
                                       6
justified. See N.J.S.A. 2C:3-4, N.J.S.A. 2C:44-1(b)(3), (4). The victims did not

induce or facilitate the assaults. N.J.S.A. 2C:44-1(b)(5). A person who stabs

another in the stomach and a second in the neck, was effectively represented by

being permitted to plead guilty to concurrent, not consecutive, terms. Despite

inflicting grave harm on two victims, he received a favorable sentence—the

lowest possible term of years within the first-degree range.

      Therefore, defendant has not met the Strickland standard. It was not

ineffective for defendant's attorney to have failed to argue for leniency relying

on mitigating factors that do not apply.

      The only mitigating factor not found by the court, which is supported by

the evidence, is mitigating factor eleven, the hardship that imprisonment inflicts

on defendant's family. Unfortunately, that is true in most cases. Absent some

extraordinary circumstance, not present in this record, that factor even if found

likely would have been given slight weight. Every family suffers, emotionally

and financially, from the imprisonment of a husband, father, or brother. The

court's failure to find that factor, and counsel's failure to name it, was harmless

error given defendant, his family, and counsel all spoke to that issue.

      In sum, the five-year time bar applies, as defendant does not establish

excusable neglect. See R. 3:22-12. Defendant is also barred because he now


                                                                           A-5302-18T4
                                           7
raises, in his third petition, a claim that could have been raised in the first. See

R. 3:22-4(b). Defendant could have raised the issue of ineffective assistance of

counsel in his first or second petition. See ibid. Since the arguments defendant

now raises lack merit, no fundamental injustice would result from concluding

defendant's petition is barred for either reason. See Nash, 212 N.J. at 546.

      Affirmed.




                                                                            A-5302-18T4
                                         8